Citation Nr: 0326924	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  00-14 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to service connection for hearing loss of the 
right ear.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 decision by the RO in Pittsburgh, 
Pennsylvania which, in pertinent part, determined that new 
and material evidence had not been submitted to reopen a 
previously denied claim for service connection for hearing 
loss, and denied service connection for tinnitus.  In June 
2001, the Board determined that new and material evidence had 
been submitted to reopen a claim for service connection for 
bilateral hearing loss, and remanded that issue and the issue 
of entitlement to service connection for tinnitus to the RO 
for further evidentiary development.  The case was 
subsequently returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Impaired hearing was noted on induction medical 
examination in December 1967.

3.  The evidence of record is in approximate balance as to 
whether the veteran's current hearing loss of the left ear 
was aggravated during his active military service.

4.  The veteran does not currently have a hearing loss 
disability of the right ear as defined by VA regulation.

5.  The evidence of record is in approximate balance as to 
whether the veteran's current tinnitus was incurred during 
his active military service.



CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, his pre-
existing hearing loss of the left ear was aggravated by 
acoustic trauma in service.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).

2.  Hearing loss of the right ear was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.307, 3.309, 3.385 (2003).

3.  Giving the benefit of the doubt to the veteran, his 
current tinnitus was incurred in service.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In the present case, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the initial July 1999 rating decision, in the 
January 2000 statement of the case, in the Board's June 2001 
decision and remand, in an April 2003 supplemental statement 
of the case, and in letters dated in March 2002 and June 2003 
have provided the veteran with sufficient information 
regarding the applicable rules.  These documents are 
incorporated by reference.  The veteran and his 
representative have submitted written arguments.  The 
letters, the statement of the case, and the supplemental 
statement of the case provided notice to the veteran of what 
was revealed by the evidence of record.  Additionally, these 
documents notified him why this evidence was insufficient to 
award the benefit sought.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Finally, the Board notes that by a statement dated in June 
2003, the veteran indicated that he had stated his case 
completely, and waived any further consideration of his case 
by the RO.

Factual Background

The veteran served on active duty in the Army from December 
1967 to December 1969, including service in Vietnam.  Service 
personnel records reflect that he did not receive any 
decorations, badges, etc. connoting combat service.  His 
principal duties during service in Vietnam were as both a 
light and heavy vehicle driver and a heavy construction 
operator.

Service medical records reflect that on medical examination 
performed for induction purposes in December 1967, the 
veteran's ears were listed as normal.  Audiometric testing 
revealed that pure tone decibel thresholds were as follows:


HERTZ

500
1000
2000
4000
RIGHT
15
10
25
20
LEFT
20
20
30
20

No disqualifying defects were found, and the veteran's 
physical profile (PULHES) included H-2 (slightly impaired) 
for hearing.  The examiner indicated that the veteran had 
impaired hearing.  

On medical examination performed for separation purposes in 
October 1969, the veteran's ears were listed as normal.  
Audiometric testing revealed that pure tone decibel 
thresholds were as follows:


HERTZ

500
1000
2000
4000
RIGHT
0
-5
-5
-5
LEFT
5
0
0
0

No disqualifying defects were found, and the veteran's 
physical profile (PULHES) included H-1 (normal) for hearing.  
In a report of medical history completed in conjunction with 
the separation examination in October 1969, the veteran 
reported a history of ear, nose or throat trouble.  He denied 
a history of hearing loss.  Service medical records dated 
subsequent to the induction examination are negative for 
hearing loss.

In August 1970, the veteran submitted a claim for service 
connection for residuals of a 155-millimeter blast in 1968, 
including frontal headaches, eye strain, hearing and nasal 
impairment, and dulling of the senses.  He said he was 
treated for "shock effects" in 1968 at the 9th Medical 
Battalion Aid Station in Dong Tam, Vietnam.

At an October 1970 ear, nose and throat (ENT) examination, 
the veteran's tympanic membranes and ear canals were normal.  
At an October 1970 VA audiological examination, audiometric 
testing revealed that pure tone decibel thresholds were as 
follows:


HERTZ

500
1000
2000
4000
RIGHT
5
5
5
0
LEFT
5
5
5
5

Speech discrimination testing was 100 percent correct in each 
ear.

At a November 1970 VA medical and neurological examination, 
the veteran reported that he was exposed to a 155-millimeter 
cannon muzzle blast during service.  He said that the blast 
was about 100 yards away from him.  He complained of 
occasional tinnitus, and occasional difficulty understanding 
speech.  The pertinent diagnoses were partial cerumen (wax) 
impaction of the right ear, and minimal high frequency 
hearing loss in left ear if shown by audiogram, due to 
acoustic trauma in labyrinth.

At a November 1970 VA neuropsychiatric examination, the 
veteran reported that he was exposed to prolonged combat in 
Vietnam, and that he sustained an injury at that time from a 
nearby 155-millimeter blast.  He said he was not rendered 
unconscious, but went to the emergency treatment section, and 
returned to combat.  He stated that after that incident, both 
of his ears were impaired.  He reported in-service treatment 
for an ear condition, but said he was not hospitalized.  The 
examiner found no neuropsychiatric condition.

In a January 1971 decision, the RO denied service connection 
for defective hearing on the basis that the veteran's hearing 
was within normal limits.  The veteran was notified of this 
decision in January 1971 and he did not appeal.

In September 1988, the veteran submitted an application to 
reopen the previously denied claim for hearing loss.  He said 
he was hard of hearing in his left ear.  He related that he 
was treated for a hearing problem at the Pittsburgh VA 
Medical Center (VAMC) in 1970.

By a statement dated in November 1988, the veteran asserted 
that during service in 1968, a rocket-propelled grenade 
(R.P.G.) round landed near him which caused a hearing problem 
in his left ear. He also complained of ringing sounds.  He 
stated that VA doctors told him that his hearing problems 
were caused by a loud explosion.

In a November 1988 decision, the RO determined that new and 
material evidence had not been presented to reopen a claim 
for service connection for defective hearing.  The veteran 
was notified of this decision in December 1988 and he did not 
appeal.

By a statement dated in January 1999, the veteran contended 
that he had hearing loss which was related to service.

At a February 1999 VA ENT examination, the veteran reported 
that during service, he was exposed to a lot of explosives 
and gunfire during service in Vietnam in 1968 and 1969.  He 
presented for evaluation of decreased hearing acuity and 
tinnitus, and sensitivity to high-pitched noises.  On 
examination, the tympanic membranes were normal bilaterally.  
An audiogram showed high frequency hearing loss, mild to 
moderate in the left ear.  Speech reception thresholds were 
normal bilaterally, and discrimination scores were normal.  
The pertinent diagnostic assessment was high frequency 
hearing loss of the left ear.

By a statement dated in March 1999, the veteran submitted a 
claim for service connection for tinnitus; he said he had a 
constant ringing in his left ear since service in Vietnam.  
He reported that he was treated for hearing loss and tinnitus 
shortly after separation from service at the Erie VAMC and 
the Pittsburgh VAMC.  In December 1999, the veteran said that 
he was gathering medical evidence to support his claim.  He 
did not report any treatment for tinnitus or hearing loss.  
By a statement dated in June 2000, the veteran asserted that 
he had severe hearing loss and tinnitus which were related to 
service.

By a statement dated in April 2001, the veteran's 
representative asserted that he served in combat in Vietnam.

In June 2001, the Board determined that new and material 
evidence had been submitted to reopen a claim for service 
connection for hearing loss, and remanded that issue and the 
issue of entitlement to service connection for tinnitus to 
the RO for further procedural and evidentiary development.  

In March 2002, the veteran submitted lay statements from 
family members who collectively stated that he had hearing 
loss and tinnitus ever since separation from service.

In an April 2002 note, a representative from the Erie VAMC 
indicated that there were no records pertaining to the 
veteran dated prior to 1983.

On medical examination performed in February 2003, 
audiometric testing revealed that pure tone decibel 
thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
15
15
20
20
15
18
LEFT
20
15
25
75
80
49

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  
The examiner diagnosed monaural high frequency, moderately 
severe sensorineural hearing loss in the left ear.

At a February 2003 VA ear disease examination performed by 
the same examiner who performed the audiometry testing, the 
veteran complained of left ear hearing loss and tinnitus ever 
since an explosion in Vietnam.  He related that he was 
currently an equipment operator, and said he had always worn 
hearing protection devices when working in noise.  He said he 
wore earplugs when hunting, and earplugs or muffs when 
operating his riding lawnmower.  He denied civilian, 
recreational or occupational noise exposure without hearing 
protection.  The examiner summarized pertinent records from 
the veteran's claims file.  The diagnoses were left severe 
high frequency sensorineural hearing loss, with a classic 
4000 hertz notch of acoustic trauma, and left tinnitus, 
secondary to the first diagnosis.  The examiner opined that 
the veteran's hearing loss and tinnitus were at least as 
likely as not related to military noise exposure.

In February 2003, the RO wrote to the Pittsburgh VAMC and 
requested treatment reports from the veteran dated from 1969 
to January 1975.  In May 2003, a representative from the 
Pittsburgh VAMC indicated that there were no available 
records pertaining to the veteran.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  A 
veteran will be considered to have been in sound medical 
condition upon entrance into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior to service, and was 
not aggravated during service.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304 (2003).  Service incurrence will be 
presumed for certain chronic diseases, including 
sensorineural hearing loss, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2003).

The veteran claims service connection for hearing loss and 
tinnitus which he asserts were incurred during military 
service.  At the December 1967 induction examination, the 
examiner diagnosed impaired hearing.  Hence, the presumption 
of soundness is rebutted as to hearing loss, as this 
condition was noted on entry into service.  The issue 
therefore turns to whether his hearing loss was aggravated by 
service.

A pre-existing disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service. This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition. Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2003).

Except for the induction examination in December 1967, the 
service medical records are negative for hearing loss or 
tinnitus.  When comparing the results of audiometric testing 
performed upon induction and separation, it is clear that the 
veteran's hearing acuity was better on separation medical 
examination than on induction.  

In 1970, shortly after separation from service, the veteran 
filed a claim for service connection for hearing loss.  He 
contended that he was exposed to a 155-millimeter cannon 
muzzle blast during service, and complained of hearing loss 
and occasional tinnitus.  Audiometric testing performed on VA 
examination in October 1970 shows that the veteran did not 
have a hearing loss disability (as defined by VA regulation) 
at that time.  See 38 C.F.R. § 3.385 (2003).  Although the 
veteran has reported post-service VA treatment in 1970 for 
hearing loss and tinnitus, attempts to obtain records of such 
treatment have been unavailing.  Recent VA medical records 
reflect that the veteran currently has a hearing loss 
disability (as defined by VA regulation) in the left ear, but 
not in the right.  Id.  The veteran has been diagnosed with 
left severe high frequency sensorineural hearing loss, and 
left tinnitus, secondary to the first diagnosis.  A VA 
examiner has opined that it is at least as likely as not that 
the veteran's hearing loss and tinnitus in the left ear are 
related to acoustic trauma in service.

Although the service medical records do not demonstrate that 
the veteran's hearing loss increased in severity during 
service, the veteran has consistently, since 1970,
reported being exposed to an explosion during service in 
Vietnam, with subsequent hearing loss and tinnitus.  
Statements by his family corroborate his assertion that he 
has had hearing loss for many years.  He currently has a 
hearing loss disability of the left ear, and tinnitus of the 
left ear, both of which a VA examiner has related to service 
after reviewing the veteran's claims file.

Therefore, and for the reasons discussed above, the Board 
finds that the evidence is in relative equipoise as to 
whether the veteran currently has left ear hearing loss and 
tinnitus which are related to service, and that this balance 
can be resolved in favor of the veteran with application of 
the benefit-of-the-doubt rule.  See 38 U.S.C.A. § 5107(b) 
(West 2002).  Consequently, service connection is warranted 
for hearing loss of the left ear, on the basis of 
aggravation, and is warranted for tinnitus.  Service 
connection is not warranted for hearing loss of the right 
ear, as the veteran does not currently have a hearing loss 
disability in that ear, as defined by 38 C.F.R. § 3.385 
(2003).  

ORDER

Service connection for hearing loss of the left ear is 
granted, subject to the criteria governing the award of 
monetary benefits.

Service connection for hearing loss of the right ear is 
denied.

Service connection for tinnitus is granted, subject to the 
criteria governing the award of monetary benefits.



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



